Case: 13-20263      Document: 00512447575        Page: 1     Date Filed: 11/20/2013




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 20, 2013
                                   No. 13-20263
                                 Summary Calendar                         Lyle W. Cayce
                                                                               Clerk


NATHAN SMITH,

                                                Plaintiff-Appellant,
v.

DICK SHWARTZ, Esquire (personal and individual capacity); LAW OFFICE
OF SCHWARTZ JUNNELL GREENBERG AND OATHOUT, ESQUIRE;
RON WALKER, Esquire (personal and individual capacity); LAW OFFICES
OF WALKER KEELING AND CARROLL; TERRY CARROLL, Esquire
(personal and individual capacity); MALPRACTICE INSURANCE OF
TERRY CARROLL; JEFFERY L. HART, Esquire (personal and individual
capacity); MALPRACTICE INSURANCE CARRIER OF JEFFERY HART;
BRUCE BENNETT, Esquire (personal and individual capacity);
MALPRACTICE INSURANCE CARRIER OF BRUCE BENNETT; LAW
OFFICE OF CARDWELL HART AND BENNETT; MORGAN DUNN
O’CONNER, (personal and individual capacity); MORGAN DUNN
O’CONNOR GST NON EXEMPT TRUST; BRIEN O’CONNOR GST NON
EXEMPT TRUST; DUNN O’CONNOR FAMILY TRUST; MARIE
SORENSON ESTATE,

                                                Defendants-Appellees.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            U.S.D.C. No. 4:12-cv-00469


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *

      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
     Case: 13-20263       Document: 00512447575         Page: 2     Date Filed: 11/20/2013



                                       No. 13-20263

       Plaintiff Nathan Smith appeals from a partial final judgment dismissing
nearly all of his claims, 1 as well as from related prior non-final orders. 2 We
affirm.
       Smith has engaged in litigation since 2007 in an attempt to obtain title
to what he claims is a lost treasure ship located somewhere in Refugio County,
Texas.     Two prior lawsuits established that Smith is not entitled to a salvage
award under admiralty law and that he has no legal right to excavate the
supposed shipwreck.         This is now the third lawsuit in which he seeks to
litigate, through voluminous and increasingly convoluted pleadings, the issue
of whether he can explore for the same shipwreck.
       The district court granted summary judgment in favor of Defendants on
nearly all of Smith’s claims.       The district court adopted in full the magistrate
judge’s comprehensive and well-reasoned October 26, 2012 Memorandum and
Recommendation, which noted that almost all of Smith’s claims depend on a
determination that he has an ownership interest in the alleged ship.                Because
that issue has already been litigated in the two prior suits, however, the
magistrate judge concluded that Smith is now barred by collateral estoppel, or




CIR. R. 47.5.4.

       1  The district court designated the partial judgment as final pursuant to Fed. R. Civ.
P. 54(b), giving us jurisdiction under 28 U.S.C. § 1291. Smith’s only remaining claim, which
is still before the district court, is one for legal malpractice against Defendants Richard
Schwartz and the Law Office of Schwartz, Junnell, Greenberg and Oathout.
       2 These orders are the district court’s November 16, 2012 order adopting the
magistrate judge’s October 26, 2012 memorandum and recommendation; the district court’s
November 16, 2012 preclusion order barring Smith from filing any more complaints or actions
on the alleged shipwreck without prior leave of court; and the district court’s May 1, 2013
order granting certain defendants’ motions for entry of final judgment.

                                              2
    Case: 13-20263      Document: 00512447575    Page: 3   Date Filed: 11/20/2013



                                  No. 13-20263

issue preclusion, from relitigating the issue in this proceeding. Thus, all of
Smith’s claims depending on that issue were dismissed.
         For essentially the reasons assigned in the magistrate judge’s careful
Memorandum and Recommendation, we affirm the judgment of the district
court.




                                        3